Exhibit 10.56
RESIGNATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
     1. Sylvia Summers Couder (“Executive”) has been employed by Trident
Microsystems, Inc. (the “Company”) as its Chief Executive Officer pursuant to a
written employment agreement dated as of September 19, 2007 (the “Employment
Agreement”). Executive has voluntarily resigned from the Board of Directors of
the Company (the “Board”) and from any positions that she holds as an officer or
employee of the Company effective as of January 19, 2011 (the “Resignation
Date”), and the parties’ employment relationship has terminated effective as of
the Resignation Date. In connection with those actions, Executive and the
Company now agree as set forth below. This Agreement will become effective on
the eighth day after it is signed by Executive (the “Effective Date”), provided
that Executive has not revoked this Agreement (by email notice to Shirley
Olerich at Shirley.Olerich@tridentmicro.com) prior to that date.
     2. Executive hereby confirms her voluntary resignation from (a) her
employment with the Company, (b) her position as a member of the Board, and
(c) any positions that she holds with any of the Company’s subsidiaries
(including all representative offices or other entities organized thereunder,
and whether incorporated or organized in the United States or any other country)
(a “Subsidiary”), with all such resignations effective on the Resignation Date.
Executive shall promptly execute and return to the Company any additional
documents reasonably necessary to effectuate her resignation from any such
positions.
     3. Subject to Executive’s compliance with the terms of this Agreement, and
in exchange for her execution of this Agreement (without revocation during the
revocation period described below), the Company will provide Executive with the
severance payments and benefits described in Section 6.2 of the Company’s
Amended and Restated Executive Retention and Severance Plan of December 15, 2010
(the “Plan”). For purposes of clarity, (i) the parties agree that the amount of
the lump sum payment described in Section 6.2(a) of the Plan is $1,300,000.00,
less applicable withholding, (ii) the Company will pay the premiums for
continued group health insurance benefits as provided in (and subject to the
conditions in) Section 6.2(b) of the Plan, and (iii) the Company will accelerate
the vesting of equity awards as provided in Section 6.2(c) of the Plan. Subject
to the provisions of Section 8.2 of the Plan, the Company will provide such
payments and benefits (the “Severance Package”) to Executive at the times
specified in Section 6.2 of the Plan.
     4. With the exception of any unpaid bonus earned by Executive under the
Company’s 2010 Executive Bonus Plan (the “Bonus”), the amount of which is
$309,660, Executive acknowledges that she has been paid all wages that Executive
earned during her employment with the Company. The Company shall pay the Bonus,
less applicable withholding, to Executive promptly after the amount of the Bonus
is determined, and in no event later than March 14, 2011. Executive understands
and acknowledges that she shall not be entitled to any additional payments or
benefits of any kind from the Company other than the Severance Package and the
2010 Bonus.

1



--------------------------------------------------------------------------------



 



     5. Executive and her successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Executive now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever related to Executive’s employment by the Company or
any of its subsidiaries or the termination of such employment and occurring or
existing at any time up to and including the date on which Executive signs this
Agreement, including, but not limited to, any claims of breach of written, oral
or implied contract, wrongful termination, retaliation, fraud, defamation,
infliction of emotional distress, or national origin, race, age, sex, sexual
orientation, disability or other discrimination or harassment under the Civil
Rights Act of 1964, the Age Discrimination In Employment Act of 1967, the
Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law. Notwithstanding the foregoing, this release shall not
apply to (a) any right of the Executive pursuant to Section 5.3 of the Plan or
pursuant to a Prior Indemnity Agreement (as such term is defined by the Plan) or
(b) any rights or claims that cannot be released by Executive as a matter of
law, including, but not limited to, any claims for indemnity under California
Labor Code Section 2802.
     6. Executive acknowledges that she has read section 1542 of the Civil Code
of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Executive waives any rights that she has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
she may lawfully waive such rights pertaining to this general release of claims,
and affirms that she is releasing all known and unknown claims that she has or
may have against the parties listed above.
     7. Executive and the Company acknowledge and agree that they shall continue
to be bound by and comply with the terms and their obligations under the
following agreements: (a) any proprietary rights or confidentiality agreements
between the Company or any of its subsidiaries and Executive, (b) any
indemnification agreement between the Company or any of its subsidiaries and
Executive, (c) the 2006 Equity Incentive Plan, as amended, and the 2010 Equity
Incentive Plan (collectively, the “Equity Plans”), and (d) any agreement between
the Company or any of its subsidiaries and Executive evidencing an equity award
granted under the Equity Plans, as modified hereby.
     8. To the extent she has not done so already, promptly following her
execution of this Agreement, Executive will return to the Company, in good
working condition, all Company property and equipment that is in Executive’s
possession or control, including, but not limited to, any files, records,
computers, computer equipment, cell phones, credit cards, keys, programs,
manuals, business plans, financial records, and all documents (whether in paper,
electronic, or other format, and all copies thereof) that Executive prepared or
received in the course of her employment with the Company.

2



--------------------------------------------------------------------------------



 



     9. Executive hereby transfers, for no additional consideration, any and all
shares of stock of any of the Company’s subsidiaries (but, for the sake of
clarity, excluding any stock or options to purchase stock of the Company itself)
held by Executive to the Company, or such designee as the Company in its sole
discretion may designate.
     10. Executive agrees that she will not, at any time in the future, make any
critical or disparaging statements about the Company, its products or its
employees, unless such statements are made truthfully in response to a subpoena
or other legal process.
     11. In the event of any legal action relating to or arising out of this
Agreement, the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in that action.
     12. If any provision of this Agreement is deemed invalid, illegal, or
unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.
     13. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof, and it supersedes all prior
negotiations and agreements between the parties, whether written or oral, with
the exception of the plans and agreements described herein. In particular, the
Employment Agreement is hereby terminated and of no further legal force or
effect. This Agreement may not be modified or amended except by a document
signed by an authorized member of the Board and Executive.

3



--------------------------------------------------------------------------------



 



     14. This Agreement shall be binding upon, and shall inure to the benefit
of, the parties and their respective successors, assigns, heirs and personal
representatives.
EXECUTIVE UNDERSTANDS THAT SHE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT SHE IS GIVING UP ANY LEGAL CLAIMS SHE HAS AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EXECUTIVE FURTHER UNDERSTANDS
THAT SHE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT SHE MAY REVOKE
IT AT ANY TIME DURING THE 7 DAYS AFTER SHE SIGNS IT (BY EMAIL NOTICE OF
REVOCATION TO THE EMAIL ADDRESS LISTED IN PARAGRAPH 1), AND THAT IT SHALL NOT
BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EXECUTIVE ACKNOWLEDGES THAT
SHE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE
FOR THE SEVERANCE PACKAGE DESCRIBED IN PARAGRAPH 3, WHICH SEVERANCE PACKAGE
EXECUTIVE WOULD NOT BE ENTITLED TO RECEIVE BUT FOR HER EXECUTION OF THIS
AGREEMENT.

                Dated: February 9, 2011.  /s/ Sylvia Summers Couder       SYLVIA
SUMMERS COUDER              TRIDENT MICROSYSTEMS, INC.
    Dated: February 10, 2011  By:   /s/ David L. Teichmann                    

4



--------------------------------------------------------------------------------



 



         

APPENDIX A
Limited Power of Attorney
I, Sylvia Summers Couder, do hereby make, constitute and appoint David L.
Teichmann, in his capacity as Executive Vice President, General Counsel and
Corporate Secretary of Trident Microsystems, Inc., a Delaware corporation (the
“Company”), as my lawful Attorney-in-fact with full power and authority to act
independently, as herein for the limited purposes:

  1.   To resign my position as any officer and/or director of each and every
subsidiary of the Company (including all representative offices or other
entities organized thereunder), whether incorporated or organized in the United
States or any country (each such entity, a “Company Subsidiary”) and to prepare,
implement and execute any and all documents as may be required to effect such
resignations from any such Company Subsidiary; and     2.   To take any and all
actions deemed appropriate or which may be required in connection with the
foregoing, including but not limited to obtaining notarization of documents
described above or related to the foregoing.

Giving and granting full power and authority to do and perform each and every
act and thing whatsoever requisite, necessary and proper to be done in the
performance of the above to all intents and purposes as it might or could do if
it were acting for myself, hereby ratifying and confirming all that
Mr. Schlossman shall lawfully do or cause to be done by virtue of this document.
IN WITNESS WHEREOF, I have caused my name to be subscribed hereto on this __th
day of January 2011.

                             SYLVIA SUMMERS COUDER           

5



--------------------------------------------------------------------------------



 



         

Certificate of Notary Public
State of California
County of Santa Clara
     On January ___, 2011, before me, __________________________, personally
appeared Sylvia Summers Couder who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to within the Limited Power
of Attorney and acknowledged to me that she executed the same, and that by her
signature on the instrument the person executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
     WITNESS my hand and official seal.

                             Signature of Notary Public     

[SEAL]

6